Order entered May 12, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00470-CR

                         EDWARD FRANK WILLIAMS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F13-24143-I

                                          ORDER
       The Court GRANTS appellant’s April 30, 2015 motion to substitute counsel. Tom

Pappas is substituted for Robert Baskett as appellant’s counsel of record. We DIRECT the

Clerk to send all correspondence to Tom Pappas, Burleson, Pate & Gibson, L.L.P., 900 Jackson

Street, Suite 330, Dallas, Texas 75202; telephone: (214) 871-4900; facsimile: (214) 871-7543.

       The reporter’s record is overdue. We ORDER Official Court Reporter Velma R. Loza to

file the reporter’s record within THIRTY DAYS from the date of this order.

       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to Official Court Reporter Velma R. Loza.

                                                     /s/   LANA MYERS
                                                           JUSTICE